Case 8:19-cv-01293-TPB-AAS Document 93 Filed 04/29/20 Page 1 of 2 PageID 1482




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

LINDA J. ROBLES, as Personal
Representative of the Estate of
MIGUEL A. MERCADO, deceased,

      Plaintiff,

v.                                                Case No. 8:19-cv-1293-T-60AAS

GEICO INDEMNITY COMPANY,

      Defendant.
                                         /

             ORDER OVERRULING PLAINTIFF’S OBJECTION TO
              APRIL 14, 2020, ORDER; AND DENYING AS MOOT
         PLAINTIFF’S “UNOPPOSED MOTION TO STAY COMPLIANCE”

      This matter is before the Court on Plaintiff Linda J. Robles’s objection to United

States Magistrate Judge Amanda Sansone’s Order dated April 14, 2020. (Doc. 90). In

her Order, Judge Sansone granted Defendant GEICO Indemnity Company’s motion for an

in camera review and took under advisement its motion to compel certain documents

listed as withheld on Plaintiff’s privilege log pending the in camera review. (Doc. 85).

On April 28, 2020, Plaintiff timely filed her objection and a motion to stay compliance with

the April 14, 2020, Order while this Court considered the objection. (Docs. 90, 91).

      A party may file objections to a magistrate judge’s order on a non-dispositive

pretrial matter within fourteen days after service of the order. Fed. R. Civ. P. 72(a).

When objections are filed, the district court “must consider timely objections and modify or

set aside any part of the order that is clearly erroneous or is contrary to law.” Id. An

order is contrary to law if the magistrate judge failed to apply or misapplied the relevant

statutes, case law, or procedural rules. TemPay, Inc. v. Biltres Staffing of Tampa Bay,
Case 8:19-cv-01293-TPB-AAS Document 93 Filed 04/29/20 Page 2 of 2 PageID 1483



LLC, 929 F. Supp. 2d 1255, 1260 (M.D. Fla. 2013) (citing S.E.C. v. Kramer, 778 F. Supp.

2d 1320, 1326-27 (M.D. Fla. 2011)).

        After an independent and de novo review of the record, the undersigned concurs

with Judge Sansone. Judge Sansone’s April 14, 2020, Order is neither clearly erroneous

nor contrary to law. Consequently, Plaintiff’s objection is overruled, and Judge Sansone’s

April 14, 2020, Order shall remain the Order of the Court. Because the Court has

overruled the objection, Plaintiff’s “Unopposed Motion to Stay Compliance” is denied as

moot.

        It is therefore ORDERED, ADJUDGED, and DECREED:

        (1) Plaintiff’s objection (Doc. 90) is OVERRULED, and Judge Sansone’s April 14,

           2020, Order (Doc. 85) shall remain the Order of the Court.

        (2) Plaintiff’s motion to stay compliance (Doc. 91) is denied as moot.

        (3) Plaintiff is directed to observe the procedures and deadlines of Judge Sansone

           with respect to complying with the April 14, 2020, Order.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 29th day of April,

2020.




                                               TOM BARBER
                                               UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
